Citation Nr: 0806052	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in May 
2003 and November 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
lumbar spine disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right hip disorder that is 
related to active service or to service-connected disability.

2.  A left hip disorder is not related to active service or 
to service-connected disability.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service and is not causally related to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  A left hip disability was not incurred in or aggravated 
by active service and is not causally related to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in January 2006 and June 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  Both letters told him to provide any relevant 
evidence in his possession. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The June 2006 
letter advised the veteran of how VA determines disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in May 2006.  38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a right hip or left hip disability is factually 
shown during service.  The Board concludes it was not.  

The veteran's service medical records show that he presented 
in November 1972 with complaints of right hip and possible 
upper respiratory infection.  The impression was a bruised 
muscle.

With respect to the right hip, the Board cannot conclude a 
"chronic" condition was incurred during service.  Treatment 
on one occasion cannot be considered a chronic disorder 
without some indication that a chronic disability exists.  
With respect to the left hip, the service medical records are 
absent complaints, findings or diagnoses of a left hip 
disorder during service.  In addition, on clinical 
examination for separation from service, the veteran's lower 
extremities and musculoskeletal system were evaluated as 
normal.    

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, although the record 
indicates that the veteran has mild arthritis, x-rays of the 
hips in May 2006 were negative. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
indication of a hip problem was not until August 2005, when 
the veteran presented with complaint of pulled muscle in left 
hip two weeks prior.  In light of any relevant history 
reported between the veteran's date of discharge in 1975 and 
2005, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The Board notes that the veteran is claiming a hip disability 
as secondary to his service-connected disability.  The record 
indicates that service connection has been granted for 
residuals of fracture to fifth metatarsal to include left 
ankle pain.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury 
pursuant to 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).
  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

With respect to the veteran's right hip, the Board notes that 
the post-service medical records are absent any diagnosis of 
a right hip disability.  The May 2006 VA examination report 
noted no abnormality to the right hip, and in fact, the 
veteran stated at that examination that he has no problems 
with the right hip.  Thus, the medical evidence fails to show 
that the veteran currently suffers from a right hip 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a right hip 
disability exists and that was caused by or aggravated by the 
veteran's military service or service-connected disability, 
the criteria for establishing service connection for a right 
hip disability have not been established.  38 C.F.R. §§ 
3.303, 3.310. 

With respect to the veteran's left hip, he clearly has a left 
hip disability.  The VA examiner in May 2006 diagnosed the 
veteran with chronic tendonitis of the left hip.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service or to service-connected disability.  
However, no medical professional has ever related this 
condition to the veteran's military service or to service-
connected disability.  The May 2006 VA examiner stated that 
it was not likely secondary to his service-connected fracture 
to the 5th metatarsal.  He noted that the veteran has altered 
gait but is doing more weight bearing on the front part of 
the feet which puts more weight bearing onto the area of the 
fracture.  The examiner noted that the veteran avoids weight 
bearing to the heels secondary to bone spurs and noted that 
the bone spurs are bilateral and are not likely secondary to 
the metatarsal fracture.  The examiner concluded that it is 
not likely secondary to active duty condition.   

In addition, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].

While the Board acknowledges the veteran's own statements 
that he suffers from right and left hip disabilities related 
to service-connected disability, the veteran, as a lay 
person, is not competent to provide statements regarding 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected disability, is 
denied.

Entitlement to service connection for a left hip disability, 
to include as secondary to service-connected disability, is 
denied.


REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a lumbar spine disability, the Board notes 
that by an October 2005 Statement of the Case (SOC), the RO 
reopened the veteran's claim of entitlement to service 
connection for herniated disc, status post hemi-laminectomy 
but denied the claim on the merits.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

However, a review of the record discloses a need for further 
evidentiary development in this case prior to determining 
whether the claim should be reopened.  Specifically, during 
the October 2005 VA examination, the veteran reported that he 
was on Social Security Administration (SSA) disability 
secondary to his back condition.  Thus, the claim must be 
remanded for additional evidentiary development.  VA is 
required to obtain evidence SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).

Accordingly, this case is REMANDED for the following actions:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


